Title: To John Adams from Alexander Gillon, 12 November 1780
From: Gillon, Alexander
To: Adams, John


     
      Sir
      Amsterdam 12 Novr. 1780
     
     A Fever having confind me to my lodgings some days, debar’d me of the pleasure of waiting on your Excellency, and of making a Verbal instead of A written application to you in behalf and for the use of the State of South Carolina.
     Your Excellency has been partly a Witness to the unavoidable delays I have met with here, proceeding from a three months spell of Easterly winds and not sufficient Water to get the South Carolina Frigate over the Shoals of Sixty a Seventy Miles distant from each other ere she would lay a Float, those delays caus’d numerous expences, which added to the extraordinary expences attending such an undertaking of getting a Ship in deep Water that has hitherto been deem’d impracticable without the Assistance of the Camillas camels, has expended all the Funds I had of the State of So. Carolina, besides a quantity of Goods I sold, in hopes that their proceeds would pay all demands, but on collecting the accounts I find I still need about thirty A forty Thousand Guilders, which I allways suppos’d I could have procur’d on the Security of the State of So. Carolina, but the late advices from that State, have fixd an Erroneous impression on the minds of those whom I applied to, which I cannot as yet efface, and as my property is in that State, my usual proposal of becoming responsible in my own Name, does not produce the effect it did on similar occassions, thus it is to your Excellency I now must unbosom my situation and crave your Aid; I know some of the obstacles, but I flatter my self when your Excellency recollects that this Ship may prove A benefit to America in General, you will deem her in America’s service as well as in the service of a particular State, and therefore facilitate her departure for the Continent, by aiding me to procure on Account of the State of So. Carolina, the ballance I may want to get the said Ship to Sea, I know not the urgent demands you may foresee from the Honble the Continental Congress for their Monies, but I humbly conceive your friendly acquiescence can cause no umbrage at Home, as it is for the purposes of what America most needs, A Navy, and the particular favorable construction of this Ship renders her A very essential object, that may readily not only repay her disbursements, but procure what America much wants, some of the English Frigates that are annoying our Coast and Trade; admit me to observe that the State of So. Carolina has never been slow in lending to Congress any sums requested when in her power to comply, and as it is in your Excellencies power to aid them without any Inconvenience to yourself or Congress, I flatter myself with the Hopes that you’ll be pleas’d to grant me your permission, to Assure them that will lend me the Monies, I need as beforemention’d, that you will in behalf of Congress sign the agreements I will make with them, said agreement propos’d is for twenty five A fifty Thousand Guilders, payable in five, Ten, A fifteen Years, with an Intrest of five pr Ct. pr Annum, and a trivial Commission to the Merchant, but with this exception that the State is at liberty to pay it off at any time within the time limited; it will give me pleasure to receive your Excellencies early reply hereto, as my friends have the monies ready that are so much wanted to dispatch the Frigate ere the Winter sets in. With all due respect & very much Esteem I have the Honour to be Your Excellencies Most Obedt. & most hble Servt,
     
      A. Gillon Commodore of the Navy of the State of South Carolina
     
    